Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-18 are active in this application as the result of the cancellation of claim 2. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/07/2019, 11/07/2019 and 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 6 is objected to because of the following informalities:  At line 5, “the said lock” is suggested to change to --said lock-- or --the lock--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1, 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 7, there is insufficient antecedent basis for “the given user application”.
	Regarding claim 8, there is insufficient antecedent basis for “the new user applications”.
	Regarding claim 10, there is insufficient antecedent basis for “the move mode” and “the given object”.  Moreover, the limitations of “subsequently cancelling the move mode of the user applications” is duplicated in the claim.
	Regarding claim 12, there is insufficient antecedent basis for “the factors” and “these factors”.
Dependent claims are depended on rejected claims thus are rejected on the same ground.
Examiner's Note
5.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-5, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warfield (US 2014/0025770).
Regarding to claim 1, Warfield discloses a networked computing system (Figure 13 and [0194]-[0197], records corresponding to “tuples”) comprising at least one processor and a communicatively coupled memory storing instructions that when executed by the at least one processor perform steps of a move operation to move a target object ([0141], data object), stored at multiple first storage locations ([0145], memory resources), to multiple second storage locations ([0145], new memory resource), wherein target object are replicated, distributed tuples ([0146]-[0147], records corresponding to “tuples”), wherein the first and second storage locations store a plurality of objects ([0024], memory resources that store data), wherein the plurality of objects are accessed by user applications ([0024], consumer devices that use data), the steps comprising: 	
triggering a move application to implement the move operation and setting user applications starting execution during the move operation to a move mode ([0145], “a service 
waiting for prior user applications, initiated before triggering the move operation, to exit ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete”);
subsequently waiting for all set access indications with respect to the target object to be cleared by the user applications that set said access indications ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update 
subsequently copying the target object to the second storage locations ([0145] and [0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.”); and 
subsequently cancelling the move mode of the user applications, wherein user applications not in the move mode do not set an access indication upon accessing any of the plurality of objects ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update commit is attempted.  The de-duplication service uses this feature to safely remap data in live objects without having to lock IO to the regions it is de-duplicating”).

2. (canceled)

Regarding to claim 3, Warfield discloses triggering the move operation responsively to determining that a system performance parameter meets a move criterion such that moving the 

Regarding to claim 4, Warfield discloses wherein the target object comprises a plurality of target objects, each stored at multiple first storage locations ([0145]-[0147]), and wherein cancelling the move mode further comprises waiting to cancel the move mode until all the plurality of target objects are copied to new storage locations ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update commit is attempted.  The de-duplication service uses this feature to safely remap data in live objects without having to lock IO to the regions it is de-duplicating”).

Regarding to claim 5, Warfield discloses setting a move lock on the target object prior to copying the target object to the second storage locations, and wherein, responsively to the move lock, user applications abort upon attempting to access the target object ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update commit is attempted.  The de-duplication service uses this feature to safely remap data in live objects without having to lock IO to the regions it is de-duplicating”).

Regarding to claim 9, Warfield discloses wherein cancelling the move mode of the user applications further comprises: updating a location indicator of the target object to indicate that the second storage locations are current locations ([0145]-[0146]); and deleting the target object at the first storage locations ([0141], [0146], and [0189]-[0190]).

Regarding to claim 10, Warfield discloses a computer-based method for performing steps of a move operation to move a target object ([0141] and [0145], data object), stored at multiple first storage locations ([0145], memory resources), to multiple second storage locations ([0145], new memory resource), wherein the first and second storage locations store a plurality of objects ([0024], memory resources that store data), wherein the plurality of objects are accessed by user applications ([0024], consumer devices that use data), the steps comprising: 
subsequently cancelling the move mode of the user applications ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction 
setting user applications insisted during the move operation to a move mode ([0145], “a service watches communication ports that are becoming over-utilized to see whether it would be beneficial to relocate some of the data residing on that port (e.g., if a request source has capacity and is responsible for a majority of the requests for a given object range), and triggers data migration if so.  Data migration is performed by adjusting the replica set for the given object range to include the new memory resource” and [0186]), wherein, upon accessing any of the plurality of objects, the user applications in the move mode set an access indication with respect to the given object ([0145], “a service watches communication ports that are becoming over-utilized to see whether it would be beneficial to relocate some of the data residing on that port (e.g., if a request source has capacity and is responsible for a majority of the requests for a given object range), and triggers data migration if so.  Data migration is performed by adjusting the replica set for the given object range to include the new memory resource” and [0186]); 
waiting for prior user applications, initiated before triggering the move operation, to exit ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete”);
subsequently waiting for all set access indications with respect to the target object to be cleared by the user applications that set said access indications ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update commit is attempted.  The de-duplication service uses this feature to safely remap data in live objects without having to lock IO to the regions it is de-duplicating”);  
subsequently copying the target object to the second storage locations ([0145] and [0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.”); and 	subsequently cancelling the move mode of the user applications, wherein user applications not in the move mode do not set an access indication upon accessing any of the plurality of objects ([0186], “consuming devices wait for any outstanding IO to the affected ranges to complete, and block incoming IO to those ranges until the transaction has committed.  If all the clients acknowledge the preparation request, the transaction is committed, otherwise it is aborted.  Committing the transaction invalidates the affected regions of the map in the client-side cache, causing the updates to be fetched if and when the client next accesses that region of the object…consuming devices that update the map can register watches on regions of the object.  If any of the watched regions have been modified, the transaction will be aborted by the client that performed the modification when an update commit is attempted.  The de-duplication 

Regarding to claim 11, Warfield discloses wherein the target object comprises multiple data tuples defined as a group to be moved together ([0146]-[0147] and [0194]-[0197], records corresponding to “tuples”).

Regarding to claim 12, Warfield discloses wherein the second storage locations are determined by optimizing a corporate policy including one or more of the factors of allotted budget, storage needs ([0032]), storage capacities ([0113], storage capability), storage costs, and tradeoffs between these factors.

Regarding to claim 13, Warfield discloses wherein when an access indication is set for an object, the move operation proceeds to copying another object ([0145], “a service watches communication ports that are becoming over-utilized to see whether it would be beneficial to relocate some of the data residing on that port (e.g., if a request source has capacity and is responsible for a majority of the requests for a given object range), and triggers data migration if so.  Data migration is performed by adjusting the replica set for the given object range to include the new memory resource” and [0186]).

Regarding to claim 14, Warfield discloses indicating a current storage location after the move operation by maintaining a current storage indicator in a location table in which old and 

Regarding to claim 15, Warfield discloses wherein the plurality of objects are stored by a distributed database system (DDBS) that supports replication ([0146]-[0147]).

Regarding to claim 16, Warfield discloses wherein the target objects include the user applications ([0024], consumer devices that use data).

Regarding to claim 17, Warfield discloses wherein the move operation is implemented by a move application that includes multiple processes ([0145]-[0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Warfield (US 2014/0025770) in view of Bavishi (US 2013/0326546).
	Regarding claim 18, Warfield discloses all the subject matter as set forth above and discloses wherein the target objects include multiple objects ([0146]-[0147] and [0194]-[0197]).  However, Warfield is silent as to setting an order for moving the multiple objects by prioritizing the multiple objects according to a goal program policy (GPP).  On the other hand, Bavishi teaches setting an order for moving the multiple objects by prioritizing the multiple objects according to a goal program policy (GPP) (Paragraphs [0046]-[0047], Bavishi et al.).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to setting an order for moving the multiple objects by prioritizing the multiple objects according to a goal program policy (GPP) as suggested by Bavishi.  The motivation would have been to enhance the Warfield system by consuming less power and resource so that providing more cost effective storage (Bavishi, [0046]).

Allowable Subject Matter
8.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C. 112(b) rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153